Citation Nr: 1540121	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to referral for consideration of an extra-schedular rating for service-connected bilateral hearing loss.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to July 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss with an initial disability rating of 40 percent, effective September 19, 2006.  A July 2010 rating decision granted an increased initial disability rating of 50 percent for bilateral hearing loss, effective September 19, 2006.  

In September 2011, the Board remanded the issues of entitlement to an initial disability rating in excess of 50 percent for bilateral hearing loss and entitlement to a TDIU for additional development, to include a VA notice letter for TDIU, a VA audiology examination, and a Supplemental Statement of the Case.  Subsequently, in a December 2011 rating decision, the RO increased the initial disability rating for service-connected bilateral hearing loss to 60 percent, effective November 16, 2011.  In a November 2013 decision, the Board denied the issues of entitlement to an initial disability rating in excess of 50 percent for bilateral hearing loss prior to November 16, 2011, and entitlement to an initial disability rating in excess of 60 percent for bilateral hearing loss from November 16, 2011.  In the same decision, the Board remanded the issues of entitlement to referral for consideration of an extra-schedular rating for service-connected bilateral hearing loss and entitlement to a TDIU to issue a Supplemental Statement of the Case.  The case has now been returned to the Board for appellate review. 

In May 2011, the Veteran participated in a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  The most probative evidence shows that the relevant rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected bilateral hearing loss.  

2.  The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Referral for consideration of an extra-schedular rating for service-connected bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.85, 4.86 (2014).

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In accordance with the Board's September 2011 remand directive, the Veteran was provided a VA notice letter in November 2011 with respect to the claim of entitlement to a TDIU, which was found to be in appellate status pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The September 2011 remand directive was completed.  Stegall v. West, 11 Vet. App. 268 (1998).  The issue of entitlement to a TDIU was adjudicated by a December 2011 Supplemental Statement of the Case.  Any timing error has been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78   (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

Concerning the issue as to whether referral for consideration of an extra-schedular rating for service-connected bilateral hearing loss is warranted, the issue arose from the appeal of an initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The Veteran was provided a SOC and a Supplemental Statement of the Case (SSOC) in January 2015, which, in combination, discussed the reasons and bases for not referring the issue for extra-schedular consideration and cited the applicable statutes and regulations.  The January 2015 SSOC complied with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998).  The notice requirements have been met.

The duty to assist the Veteran has also been satisfied in this case.  All identified medical treatment records have been obtained and associated with the claims file. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA provided the Veteran VA audiology examinations in January 2007, December 2009, and November 2011.  The January 2007 and December 2009 VA audiology examination reports indicated that the Veteran's speech recognition results were too unreliable to score.  The December 2009 VA examiner did not describe the functional effects caused by a hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  In September 2011, the Board remanded the case to obtain a new VA examination.  The November 2011 VA examination is adequate because the report provided the relevant findings to determine the severity of the Veteran's bilateral hearing loss in accordance with the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner also described the effects of the Veteran's bilateral hearing loss on his occupation and daily activities.  See Martinak, 21 Vet. App. at 455.  The examiner provided an explanation as to why the Veteran's speech discrimination scores were not considered reliable enough for reporting and for rating purposes.  The Board finds the examination complied with the Board's September 2011 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the Board finds that the examiner's opinion regarding the functional effects of the Veteran's bilateral hearing loss, to include the impact on the Veteran's occupation, is adequate to adjudicate the claim of entitlement to a TDIU.      

Finally, neither the evidence nor the Veteran reported a material change in the severity of the service-connected bilateral hearing loss since he was last examined in 2011.  38 C.F.R. § 3.327(a).  A remand for a new VA examination is not warranted.  Accordingly, the Board finds that VA's duty to assist the Veteran has been met.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other considerations

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  The duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim for an increased initial rating.  The VLJ solicited information as to any pertinent potentially available outstanding evidence.  The VLJ asked questions to draw out the current state of the Veteran's bilateral hearing loss disability, to include its impact on employment.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the issues on appeal.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Ratings of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In this case, the issue on appeal is whether referral for an extra-schedular rating for bilateral hearing loss is warranted.  Accordingly, discussion of the clinical findings of record and the examination reports, as well as a discussion of the assigned initial ratings, is relevant as to whether the rating criteria reasonably describes the manifestations of the Veteran's service-connected bilateral hearing loss.  

Service connection for bilateral hearing loss was granted by a February 2007 rating decision and a 40 percent initial disability rating was assigned effective September 19, 2006.  In a July 2010 rating decision, the RO increased the initial disability rating to 50 percent effective September 19, 2006.  Subsequently, in a December 2011 rating decision, the RO increased the initial disability rating for service-connected bilateral hearing loss to 60 percent, effective November 16, 2011. 

The Veteran was provided a VA examination in January 2007.  The Veteran complained of hearing and understanding conversational level speech in all communicative levels.  On audiological evaluation, pertinent pure tone thresholds, in decibels (dB), were as follows with respect to the right ear:  40 dB at 1000 Hertz (Hz), 75 dB at 2000 Hz, 105 dB at 3000 Hz, and 105 dB at 4000 Hz.  The left ear findings were:  65 dB at 1000 Hz, 70 dB at 2000 Hz, 105 dB at 3000 Hz, and 105+ at 4000 Hz.  The right ear puretone threshold average was 81.25 decibels and the left ear puretone threshold average was 86.25 decibels.  The VA examiner stated that the Veteran's speech recognition testing results were too unreliable to score and the Veteran could not participate effectively in speech discrimination testing with sufficient reliability to report scores.  

In his February 2008 notice of disagreement, the Veteran claimed that his hearing loss was much worse than shown on his hearing test.  He stated that "[s]ometimes I indicated that I could hear a tone when really I could not hear it but felt the pain from it." He stated that he was told by his VA and other physicians that his hearing could not be improved by devices.  He reported that he did not try to listen to the radio or television, music, or words, because he could not make out the words and what he heard sounded like broken noise, with moments of silence between moments of sounds.  See Martinak, 21 Vet. App. at 455. 

VA treatment reports dated from September 2007 to October 2008 reflect that the Veteran had severe hearing loss with increasing difficulty with communication, especially with elderly parents.  He was recommended cochlear implants. 

The Veteran underwent a private audiological evaluation in April 2008.  The Veteran related that in the brief period during which he tried hearing aids, he felt like amplifications simply made things more unpleasant but not any clearer.  He stated that he used closed captions on television but was not aware that there were any telephone type devices for the hearing impaired.  It was noted that he did fair with cell phone but poorly with a regular telephone.  On examination, the private physician noted that the Veteran was extremely hard of hearing in conversational speech and appeared to be reading lips as carefully as possible and still communicating quite poorly.  See Martinak, 21 Vet. App. at 455.  The impressions were severe to profound sensorineural hearing loss, presumably noise-induced; and poor prior experience with amplification.  The findings for the right ear were as follows:  70 dB at 1000 Hertz, 80 dB at 2000 Hz, 115 at 3000 Hz, 115 at 4000 Hz.  The left ear findings were as follows:  65 dB at 1000 Hz, 75 dB at 2000 Hz, 100 dB at 3000 Hz, and 115 at 4000 Hz.  The right ear puretone threshold average was 95 decibels and the left ear puretone threshold average was 88.75 decibels.  Speech discrimination scores, using the W-22 list, were 12 percent in the right ear and 24 percent in the left ear.  

The Veteran was provided another VA audiology examination in December 2009.  On audiological evaluation, the right ear findings were as follows: 40 dB at 1000 Hz, 80 dB at 2000 Hz, 105 at 3000 Hz, 105+ at 4000 Hz.  Left ear findings were as follows:  70 dB at 1000 Hz, 70 dB at 2000 Hz, 100 dB at 3000 Hz, and 105+ at 4000 Hz.  The right ear puretone threshold average was 82.5 decibels and the left ear puretone threshold average was 86.25 decibels.  The examiner stated that the Veteran's speech recognition results were unreliable.  The examiner stated that the speech recognition results were not considered sufficiently reliable enough for reporting and for use for rating purposes but pure tone levels alone were considered the best estimate of organic hearing loss.  

At his May 2011 hearing before the undersigned, the Veteran testified that he had a very hard time understanding people and he could not hear anybody that he could not see.  He could not watch television without caption or listen to the radio; music was nothing but noise.  He stated that although he could feel sound at a very high volume he could not hear the sound and that half of the frequency range was gone. 

The Veteran was provided a VA audiology examination in November 2011.  On audiological evaluation, the right ear findings were as follows:  65 dB at 1000 Hz, 90 dB at 2000 Hz, 105+ dB at 3000 Hz, and 105+ dB at 4000 Hz.  The left ear findings were as follows:  80 dB at 1000 Hz, 85 dB at 2000 Hz, 100 dB at 3000 Hz, and 105+ db at 4000 Hz.  The right ear puretone threshold average was 91.25 decibels and the left ear puretone threshold average was 92.5 decibels.  The examiner noted that the Veteran's speech recognition test results were unreliable.  The examiner stated that the use of speech discrimination was not appropriate for rating purposes because the Veteran was able to actively participate in conversation with little difficulty and the scores obtained during speech recognition testing were not commiserate with the results obtained from pure tone testing nor the functional level displayed during the case history interview.  Based on this, the examiner stated that he would expect significantly higher speech discrimination scores.  The diagnosis was a bilateral moderate to profound sensorineural hearing loss.  The disability's impact on occupational activities was noted to be hearing difficulty.  However, the examiner stated that no degree of hearing loss results in an "unemployable" status noting that while a significant hearing loss may alter the nature of employment, or communication method, it does not render the individual unemployable.  The Veteran reported that he could not hear any television, radio or movies.  He had to use captions on television.  He further stated that he could communicate reasonably well when he could see the face but he had lots of difficulty when people call him on the phone.  See Martinak, 21 Vet. App. at 455.

The provisions of 38 C.F.R. § 4.85(c) state that Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  In this case, the Veteran's speech discrimination scores were too unreliable to score or not useful because they were not obtained using the Maryland CNC word list.  Therefore, Table VIa was used to determine the level of hearing acuity based on the puretone threshold averages.

Applying the findings from the January 2007 examination to the rating criteria results in Level VII hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  The provisions of 38 C.F.R. § 4.86(b) were not applicable.  Applying these numeral designations to Table VII resulted in a 40 percent disability rating for bilateral ear hearing loss disability.  

Applying the findings from the April 2008 audiological evaluation to the rating criteria results in Level IX hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa. The provisions of 38 C.F.R. § 4.86(b) were not applicable.  Applying the numeral designations to Table VII resulted in a 50 percent disability rating.  

Applying the findings from the December 2009 audiological evaluation to the rating criteria results in Level VII hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VIa.  The provisions of 38 C.F.R. § 4.86(b) were not applicable.  Applying the numeral designations to Table VII resulted in a 40 percent disability rating.  

The Veteran was assigned an initial disability rating of 50 percent prior to November 16, 2011.

Applying the findings from the November 2011 audiology examination to the rating criteria resulted in Level IX hearing acuity in each ear.  See 38 C.F.R. § 4.85, Table VIa.  The provisions of 38 C.F.R. § 4.86(b) were not applicable to either ear.  Applying the numeral designations to Table VII resulted in a 60 percent disability rating.  38 C.F.R. § 4.85.  Thus, an initial disability rating of 60 percent was assigned effective November 16, 2011.  

Although the examination results reflected an exceptional pattern of hearing impairment in both ears when 38 C.F.R. § 4.86(a) is applied, this provision did not affect the results because Table VIa was used due to unreliable speech recognition scores.  

Turning to consideration of referral for consideration of an extra-schedular rating for service-connected bilateral hearing loss, ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, in addition to providing objective test results, a VA audiological examination report must address the functional effects caused by a hearing disability because an extra-schedular rating under 38 C.F.R. § 3.321(b) "does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted."  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455. 

In this case, the November 2011 VA examiner properly considered the functional effects of the Veteran's hearing loss in compliance with Martinak.  In addition, the record also contains the Veteran's statements and testimony regarding the impact that his bilateral hearing loss has on his occupational functioning and daily activities.  The Board finds that the functional effects of the Veteran's hearing loss disability are adequately addressed in the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

Concerning the pertinent rating criteria, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  

In this case, neither the clinical findings of record, to include VA audiology examination reports and private evaluation, nor the Veteran's statements and testimony has identified an exceptional or unusual impairment associated with his bilateral hearing loss that is not reasonably described by the rating criteria.  As noted above, the Veteran stated that he cannot watch television without the use of captions, listen to music, and his greatest difficulty was communicating with a person over the telephone.  The private evaluation also noted that the Veteran communicated poorly.  However, the Veteran reported to the November 2011 VA examiner that he could communicate reasonably well when he could see the person's face.  

The Board finds that impairment due to the Veteran's bilateral hearing loss is a disability picture that is considered in the current schedular rating criteria.  The Veteran's statements and testimony as to his various hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  

Again, the Board acknowledges that the Veteran's bilateral hearing loss disability was not rated using his speech recognition scores.  As noted above, the VA audiology examination reports indicated that his test scores were unreliable and, in accordance with the rating criteria, Table VIa was used to rate the Veteran's bilateral hearing loss.  Despite the fact that speech recognition scores were not used to rate the disability, such was done in accordance with the rating criteria.  See 38 C.F.R. § 4.85(c).  Further, his functional difficulties caused by hearing loss are contemplated by the rating criteria.  While the Veteran's hearing impairment could affect his daily activities and occupational functioning, such as communicating with people, particularly over the telephone, it does not do so in an unusual or exceptional way as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2014).  The mere fact that the Veteran's bilateral hearing loss does not satisfy the criteria for a higher rating, to include the criteria designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  

Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule and the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the remaining prongs under Thun is not required.  The Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  In this case, the Veteran is only service connected for bilateral hearing loss.  Therefore, Johnson, id., is not for application.  

TDIU 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19.  

In this case, the Veteran is only service-connected for bilateral hearing loss.  Prior to November 16, 2011, the Veteran's bilateral hearing loss was rated as 50 percent disabling.  Effective November 16, 2011, the Veteran's bilateral hearing loss was rated as 60 percent disabling.  

The Veteran's service-connected bilateral hearing loss met the percentage requirements for a TDIU on a schedular basis effective November 16, 2011.  See 38 C.F.R. § 4.16(a).  Prior to November 16, 2011, the Veteran's service-connected bilateral hearing loss did not meet the percentage requirements for a TDIU on a schedular basis.  Nevertheless, TDIU is not warranted on a schedular basis and does not warrant referral for consideration of a TDIU on an extra-schedular basis.  38 C.F.R. § 4.16.  As will be discussed below, the most probative evidence of record does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss.  See 38 C.F.R. § 4.16(b).

The Veteran contended that his bilateral hearing loss renders him unemployable.  In Social Security Administration (SSA) records, the Veteran reported that his hearing loss, pulled ligament in left arm, and some cataract problems limited his ability to work.  He stated that employers generally "would not have patience with me" and his hearing condition.  He reported that he had to get up "close and personal" when conducting business and people generally ran out of patience.  The Veteran explained that he previously worked as a truck driver and did not have to talk to anyone, but generally had to change employers to accommodate his hearing and it was the "luck of the draw."  He stated that he worked as a handyman from 1992 to the present and performed tasks including plumbing, electrical, and carpentry.  He stated that his hearing loss had been "adversely affecting my ability to work since 1973."  

He testified before the undersigned that he currently worked as a handyman.  He stated that he had a very hard time understanding people and that he cannot hear anybody that he could not see.  He stated that he could not watch television without captions or listen to the radio-music was nothing but noise.  He stated that although he can feel sound at a very high volume he cannot hear the sound and half of the frequency range was gone. 

The Veteran was provided a VA audiology examination in November 2011.  In discussing the Veteran's employment, the Veteran reported that he was a truck driver from the mid-1970s until 1993.  The examiner noted that the Veteran was not currently employed and the disability's impact on occupational activities was hearing difficulty.  The examiner stated that no degree of hearing loss results in an "unemployable" status.  It was noted that the Americans with Disabilities Act required employers with over 15 employees to make reasonable accommodations to workers with handicap, including hearing loss.  While a significant hearing loss may alter the nature of employment or communication method, it did not render the individual unemployable.  The examiner stated that interpersonal communication on the telephone or in the presence of background noise was negatively impacted by this degree of hearing loss.  Any attempt to quantify the amount of difficulty was pure speculation as hearing loss affects individuals very differently.  The Veteran reported that he could not watch any television, radio, or movies.  The Veteran stated that he had to use captions on television.  He stated that he could communicate reasonably well when he can see a person's face but had difficulty communicating by telephone.

The Veteran was asked to complete an application for entitlement to a TDIU, but did not do so and did not identify his prior employers.  

The assigned disability ratings for the Veteran's bilateral hearing loss disability are recognition that the impairment may make it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The mere fact that the Veteran is not currently employed is not synonymous with an inability to maintain substantial gainful employment.  In order to warrant a TDIU, the evidence must reflect that the Veteran is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16.

In the present claim, the most probative evidence does not reflect that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected bilateral hearing loss disability.  While the evidence shows that the Veteran's hearing loss affects his occupational functioning because he had difficulty communicating with others, had to stand close to them to understand, and must read lips.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough, the question is whether he is capable of performing the physical and mental acts required for employment.  See Van Hoose, 4 Vet. App. 361, 363 (1993).  The Board assigns great probative value to the VA audiology examination reports.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Specifically, the November 2011 VA examiner noted that the disability's impact on occupational activities was hearing difficulty.   The examiner stated that no degree of hearing loss results in an "unemployable" status noting that while a significant hearing loss may alter the nature of employment, or communication method, it does not render the individual unemployable.  In light of this highly probative evidence, entitlement to a TDIU is denied. 

The Board recognizes that the Veteran has reported the symptoms of his hearing loss, to include a severe degree of difficulty when communicating over the telephone and that he had to stand very close to others to communicate.  On the other hand, as reported to the November 2011 VA examiner, he stated that he can communicate reasonably well when he can see a person's face.  He also reported that his hearing loss adversely affected his ability to work since 1973.  However, his own reported occupational history, as shown by the VA audiology examination reports and SSA records, show that he worked until as a truck driver for many years and worked as a handyman since 1992.  Thus, he was able to work despite the functional effects and challenges posed by his bilateral hearing loss.  Just that his hearing loss adversely affects him at work does not warrant a finding that he is unable to secure or follow a substantially gainful occupation.  In light of the evidence of record, the Board does not find that the Veteran is unable to secure or follow a substantially gainful occupation due to his bilateral hearing loss.  While the Veteran may believe that he cannot follow or secure a substantially gainful occupation due to his service-connected hearing loss, the Board attributes more value to the clinical findings and the November 2011 VA examiner's opinion.   

As such, the most probative evidence of record does not establish that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation consistent with his educational and occupational experience, due solely to his service-connected disabilities.  As the preponderance of the evidence is against entitlement to a TDIU, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56.  Accordingly, entitlement to a TDIU is not warranted.


ORDER

Referral for consideration of an extra-schedular rating for service-connected bilateral hearing loss is not warranted.

Entitlement to a TDIU is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


